Filed Pursuant to Rule 424(b)(3) File Numbers [333-181361] PROSPECTUS SUPPLEMENT NO. 1 ASSURED PHARMACY, INC. 2,292,067 shares of Common Stock Prospectus Supplement No. 1 to Prospectus dated November 13, 2012 This Prospectus Supplement No. 1 supplements our Prospectus dated November 13, 2012. This Prospectus Supplement No. 1 contains our Quarterly Report, on Form 10-Q for the fiscal quarter ended September 30, 2012, we filed with the Securities and Exchange Commission on December 20, 2012.This Prospectus Supplement No. 1 is not complete without, and may not be delivered or used except in connection with, the Prospectus and any supplements or amendments thereto.This Prospectus Supplement No. 1 is qualified by reference to the Prospectus, except to the extent that the information in this Prospectus Supplement No. 1 updates and supersedes the information contained in the Prospectus, including any supplements or amendments thereto. Our Common Stock is quoted on the OTC:QB electronic quotation system under the symbol “APHY”. The last reported sale price of our Common Stock on February 7, 2013 was $0.50 per share. See the “Risk Factors” section beginning on page 5 of the Prospectus for a discussion of certain risks that you should consider before investing in our securities. NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement No. 1 is February 8, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-181361 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2595 Dallas Parkway, Suite 206, Frisco, Texas 75034 (Address of principal executive offices) (Zip Code) (972) 668-7394 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at December 19, 2012 Common Stock, $0.001 par value Table of Contents Form 10-Q Assured Pharmacy, Inc. September 30, 2012 (Unaudited) Table of Contents Page(s) Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited). 3 Condensed Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 (Unaudited) 3 Condensed ConsolidatedStatements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed ConsolidatedStatements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 - 25 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 26- 41 Item 3.Quantitative and Qualitative Disclosures About Market Risk 41 Item 4.Controls and Procedures 41 Part II - Other Information Item 1.Legal Proceedings. 42 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3.Defaults Upon Senior Securities 42 Item 4.Mine Safety Disclosures 43 Item 5.Other Information. 43 Item 6.Exhibits. 43 Signatures Exhibits Certifications - 2 - Table of Contents Part I – Financial Information Item 1 – Financial Statements. Assured Pharmacy, Inc. Condensed Consolidated Balance Sheets September 30, 2012 and December 31, 2011 September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net Inventories Prepaid and other current assets Total current assets Other receivables, net Property and equipment, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses Unsecured convertible debentures, net of discount Unsecured convertible debentures, related party, net of discount Notes payable, net of discount Notes payable to related parties - Total current liabilities Notes payable to related parties, net of current portion - Unsecured convertible debentures, net of current portion and discount Warrant liability TOTAL LIABILITIES Commitments and Contingencies (see Note 7) Assured Pharmacy, Inc.'s Stockholders' Deficit Preferred stock; par value $0.001 per share; 5,000,000 shares authorized, 2,830 shares designated to Series A convertible, 7,745 shares designated to Series B convertible, 813 shares designated to Series C convertible Series A convertible preferred stock; par value $0.001 per share; 2,830 shares authorized, 1,406 and 1,556 issued and outstanding, respectively 1 2 Series C convertible preferred stock; par value $0.001 per share; 813 shares authorized, 813 and 813 issued and and outstanding, respectively 1 1 Series B convertible preferred stock; par value $0.001 per share; 7,745 shares authorized, 5,384 and 5,849 issued andoutstanding, respectively 5 5 Common stock; par value $0.001 per share; 35,000,000 shares authorized, 4,351,846 and 3,818,707 issued and outstanding, respectively Additional paid-in capital, net Accumulated deficit ) ) Assured Pharmacy, Inc. stockholders' deficit ) ) Non-controlling interest - - Stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to these consolidated financial statements. - 3 - Table of Contents Assured Pharmacy, Inc. Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of sales Gross profit Operating expenses Salaries and related expenses Selling, general and administrative Total operating expenses Loss from operations before non-controlling interest ) Other expenses Interest expense, net Loss on extinguishment of debt - (Gain) or loss on change in fair value of warrant liability ) ) Total other expenses and income Net loss from operations before non-controlling interest ) Net income attributable to non-controlling interest - - - ) Net loss attributable to Assured Pharmacy, Inc. $ ) $ ) $ ) $ ) Basic and diluted loss per common share Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding See accompanying notes to these consolidated financial statements. - 4 - Table of Contents Assured Pharmacy, Inc. Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2012 and 2011 (Unaudited) NINE MONTHS ENDED SEPTEMBER 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss including noncontrolling interest $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs Amortization of discount on debt Stock based compensation Issuance of common stock in lieu of debenture interest - Loss on extinguishment of debentures and notes Provision for accounts receivable doubtful accounts - Provision (Recoveries) from other receivables doubtful accounts ) (Gain) or loss on change in fair value of warrant liability ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Other Receivables - Prepaid expenses and other current assets ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of notes payable ) ) Proceeds from issuance of convertible debentures Payment of issuance costs for convertible debentures and notes ) ) Proceeds from advances on shareholder revolving note - Repayment of advances on shareholder revolving note ) ) Net cash provided by financing activities Net increase (decrease) in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental Disclosure of cash flow information- Cash paid during the period for: Interest $ $ Non-cash investing and financing activities during the period: Conversion of Series A preferred stock to common stock $ $
